COLEMAN, J.,
dissenting I recognize fully the principle, that a party is not bound by the testimony of a witness who has testified differently from what the party calling him had a right to expect, and has been then thus taken by surprise. It is stated by Greenleaf on Evidence, Vol. 1, section 444, as follows : “Whether it be competent for a party to prove that a witness whom he has called, and whose testimony is unfavorable to his cause, had previously stated the facts in a different manner, is a question upon which there exists some diversity of opinion. On the one hand, it is urged, that a party is not to be sacrificed to his witness ; that he is not represented by him, nor identified with him; and that he ought not to be entrapped by the arts of a designing man, perhaps in the interest of his adversary. On the other hand, it is said, that to admit such proof would enable the party to get the naked declarations of a witness before the jury, operating, in fact, as independant evidence ; and this, too, even where the declarations were made out of court, by collusion, fo^ the purpose of being thus introduced. But the weight of authority seems in favor of admitting the party to show that the evidence *182has taken him by surprise, and is contrary to the examination of the witness preparatory to the trial, or to what the party had reason to believe he would testify ; or, that the witness had recently been brought under the influence of the other party, and has deceived the party calling him. For it is said that this course is necessary for his protection against the contrivance of an artful witness ; and that the danger of its being regarded by the jury as substantive evidence is no greater in such cases than it is where the contradictory declarations are proved by the adverse party.”
The rule is also correctly stated in Hemingway v. State, 51 Ala. 530, and Campbell v. State, 23 Ala. 76. The rule applies in all cases where the witness is interrogated as to some facts bearing upon the issue before the jury, and surprises the party by testifying differently from what was expected. I cannot conceive of any legal reason for extending the rule to the case under consideration. A predicate had been laid to impeach the witness Henry Hunter, by asking him if he had not told the witness that “he did not know who assaulted him.” Having answered in the negative, for the purpose of proving a contradictory statement, the witness was asked if Henry Hunter did not make such statement. Having answered that ‘ ‘he did not, ’ ’ the witness herself was asked if she had not told the father of defendant that she would swear that her brother, Henry. Hunter, had made such a statement, and the question was asked in connection with the statement to the court by the counsel of defendant that his “purpose was to show surprise, and to prove by defendant's father that she had made this statement to him.” Not only was the question asked to show surprise but, as admitted, for the purpose of impeaching his own witness, by showing that she had made contradictory statements. The questions to the witness Hunter as to his statements were mere hearsay on the issue before the jury, and were admissible purely for the purpose of affecting his credibility, and now it is held, that his credibility may be impeached by showing the impeaching witness made contradictory statements. The rule was never intended to be extended or applied in this way.